


EXHIBIT 10.41


RESOLUTE FOREST PRODUCTS EQUITY INCENTIVE PLAN
EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT
THIS OPTION AGREEMENT (the “Agreement”), dated as of «MONTH DATE, YEAR» (the
“Date of Grant”), is made by and between Resolute Forest Products Inc. a
Delaware corporation (the “Company”), and «FIRST» «LAST» (“Participant”).
WHEREAS, the Company has adopted the Resolute Forest Products Equity Incentive
Plan (the “Plan”), pursuant to which options may be granted to purchase shares
of the Company’s common stock, par value $0.001 per share (“Stock”); and
WHEREAS, the Human Resources and Compensation and Nominating and Governance
Committee of the Company (the “Committee”) has determined that it is in the best
interests of the Company and its stockholders to grant the stock option award
provided for herein to Participant subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Option.
(a)    Grant. The Company hereby grants to Participant an option (the “Option”)
to purchase «OPTIONS» shares of Stock (such shares of Stock, the “Option
Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.
(c)    Acceptance of Agreement. Unless Participant notifies the Company in
writing within 14 days after the Date of Grant that Participant does not wish to
accept this Agreement, Participant will be deemed to have accepted this
Agreement and will be bound by the terms of the Agreement and the Plan. Any such
notice may be given to the Director, Corporate Compensation at the Company’s
principal executive office.

1



--------------------------------------------------------------------------------



2.    Terms and Conditions.
(a)    Exercise Price. The Exercise Price, being the price at which Participant
shall be entitled to purchase the Option Shares upon the exercise of all or any
portion of the Option, shall be $ «EXERCISE PRICE» per Option Share.
(b)    Exercisability of the Option. Except as may otherwise be provided herein,
the Option shall become vested and exercisable with respect to twenty five
percent (25%) of the Option Shares (rounded to the nearest whole Option Share)
on each of the first four anniversaries of the Date of Grant (each such date, a
“Vesting Date”), subject to the Participant’s continued employment through the
applicable Vesting Date or in the case of terminations of employment due to
Retirement as provided in Section 3(a).
3.    Termination of Employment with the Company.
(a)    Retirement. If the Participant’s employment with the Company, Affiliates
and Subsidiaries terminates as a result of “Retirement” at any time on or after
six months from the Date of Grant has elapsed, the Option shall continue to
become vested and exercisable in accordance with Section 2(b), unless Section
3(c) applies. The vested portion of the Option shall remain exercisable during
the one-year period beginning on the last Vesting Date for the Option; provided
that if the Participant dies during such one-year period, then the remaining
portion of the then outstanding and vested Option shall remain exercisable for
two years following the death of Participant. For purposes of the Agreement,
“Retirement” means the Participant terminates employment with the Company, all
Affiliates and Subsidiaries under circumstances that do not entitle the
Participant to severance either pursuant to an agreement or policy, plan or
program and such termination occurs on or after: (i) attaining age 58, (ii)
completing at least two years of service, and (iii) having a combined age and
years of service equal to at least 62.5 points.
(b)    Involuntary Termination and Certain Voluntary Terminations. The Option
shall become vested with respect to a prorated number of the Option Shares in
the following circumstances: (1) the Participant’s employment with the Company,
Affiliates and Subsidiaries terminates as a result of Retirement within six
months after the Date of Grant, (2) the Participant voluntarily terminates his
employment with the Company, Affiliates and Subsidiaries on or after age 55 and
the termination does not constitute a Retirement, or (3) the Participant is
involuntarily terminated by the Company or any Affiliate or Subsidiary without
Cause (whether or not the Participant is eligible for Retirement, regardless of
his age at termination and other than due to Disability or death). For purposes
of the preceding, the prorated portion of the Option that is vested as of the
Participant’s retirement date or date of termination, as applicable, including
the portion of the Option then already vested, shall be the total number of
Option Shares multiplied by a fraction, the numerator of which shall be the
number of full months elapsed from the Date of Grant through the date of the
Participant’s retirement date or last day worked (in the case of termination)
and the denominator of which shall be 48. The vested portion of the Option shall
remain exercisable during the one-year period beginning on Participant’s
retirement date or last day worked, as applicable, with the Company; provided
that if the Participant dies during such one-year period, then the remaining
portion of the then outstanding and vested Option shall remain exercisable for
two years following the death of Participant.
(c)    Death. If the Participant’s employment with the Company or any Affiliate
or Subsidiary terminates due to the Participant’s death, then, in addition to
the portion of the Option then vested, the portion of the Option scheduled to
vest on the next Vesting Date shall also vest on the date of

2



--------------------------------------------------------------------------------



death. The vested portion of the Option shall remain exercisable for two years
following the death of Participant.
(d)    Disability. If the Participant becomes eligible for long-term disability
benefits under a Company-sponsored plan, then, in addition to the portion of the
Option then vested, the portion of the Option scheduled to vest on the next
Vesting Date shall also vest on the first date of the long-term disability
period. The vested portion of the Option shall remain exercisable for two years
from the first date of the long-term disability period. For the avoidance of
doubt, the Option shall continue vesting during any applicable short-term
disability period that occurs before Participant becomes eligible for long-term
disability.
(e)    Termination by the Company for Cause. If the Participant’s employment
with the Company terminates for Cause, then the entire Option (including any
portion which was previously vested, but not exercised as of the date of
termination) shall be immediately forfeited.
(f)    Other Termination. If the Participant’s employment with the Company
terminates other than as otherwise described in the foregoing provisions of this
Section 3, including resignation before attainment of age 55 and before
Retirement eligibility, then any vested portion of the Option as of the date of
such termination shall remain exercisable for 90 days following such termination
of employment with the Company; provided that if the Participant dies during
such 90-day period, then any vested portion of the Option as of the date of
death shall remain exercisable for one year following the death of the
Participant.
Notwithstanding anything contained to the contrary in this Section 3, in no
event shall all or any portion of the Option be exercisable after the ten-year
anniversary of the Date of Grant.
4.    Method of Exercise. Subject to applicable law, the Exercise Price shall be
payable in cash, check, cash equivalent or in any combination thereof, as
determined by the Committee. Subject to applicable law, the Committee may permit
a Participant to elect to pay the Exercise Price upon (i) the exercise of an
Option by irrevocably authorizing a third party to sell, on behalf of the
Participant, shares of Stock (or a sufficient portion of the shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sale proceeds to pay the entire Exercise Price and any tax withholding resulting
from such exercise, (ii) such other method which is approved by the Committee.
Notwithstanding the foregoing, if, on the last day of the Option Period, the
Fair Market Value exceeds the Exercise Price, the Participant has not exercised
the Option, and the Option has not expired, such Option shall be deemed to have
been exercised by the Participant on such last day by means of a net exercise
and the Company shall deliver to the Participant the number of shares of Stock
for which the Option was deemed exercised less such number of shares of Stock
required to be withheld to cover the payment of the Exercise Price and all
applicable required withholding taxes, which portion of the Stock shall be
delivered by the Company to its transfer agent who will sell them on behalf of
the Participant in order to pay the exercise price and the withholding tax.
5.    Settlement of the Options. The Company undertakes and agrees to settle the
Options only by issuing stocks and will not exercise its right under the Plan to
settle the Options by any other means.
6.    Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, state, provincial, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required. The Committee, in its sole discretion, may postpone
the

3



--------------------------------------------------------------------------------



issuance or delivery of Option Shares as the Committee may consider appropriate
and may require the Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Option Shares in compliance with applicable laws, rules and
regulations.
(a)    Transferability. Unless otherwise provided by the Committee in writing,
the Option shall not be transferable by Participant other than by will or the
laws of descent and distribution.
(b)    Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Stock subject to this Option unless,
until and to the extent that (i) this Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.
(c)    Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable federal, state, provincial, local and foreign
taxes, and the Committee may condition the delivery of any shares or other
benefits under the Plan on satisfaction of the applicable withholding
obligations. If permitted by the Committee (in its sole discretion), such
withholding obligations may be satisfied (i) through cash payment by the
Participant; (ii) through the surrender of shares of Stock which the Participant
already owns; (iii) through the surrender of shares of Stock to which the
Participant is otherwise entitled under the Plan, which will be sold on behalf
of the Participant to satisfy the applicable withholding tax, provided, however,
that such shares under the preceding clause (ii) and this clause (iii) may be
used to satisfy not more than the Company’s statutory withholding obligation
(based on minimum statutory withholding rates for Federal, state and provincial
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income) or (iv) by such other method as specified by the Committee.


7.    Miscellaneous.
(a)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Director,
Corporate Compensation at the Company’s principal executive office.
(c)    Severability    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
(d)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the

4



--------------------------------------------------------------------------------



Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge Participant at any time for any reason whatsoever.
(e)    Fractional Shares. In lieu of issuing a fraction of a share of the Stock
resulting from any exercise of the Option, resulting from an adjustment of the
Option pursuant to Section 8.3 of the Plan or otherwise, the Company shall be
entitled to pay to the Participant an amount equal to the Fair Market Value of
such fractional share.
(f)    Beneficiary. The Participant other than a Participant residing in the
Province of Québec, may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. Any notice should be made to the
attention of the Corporate Secretary of the Company at the Company’s principal
executive office. If no designated beneficiary survives the Participant, the
Participant’s estate shall be deemed to be Participant’s beneficiary.
(g)    Québec Participant. The Participant residing in the Province of Québec
may only designate a beneficiary by will. Upon the death of the Participant
residing in the Province of Québec, the Company shall settle the Options
pursuant to Sections 2(b) and 4 of this Agreement to the liquidator,
administrator or executor of the estate of the Participant.
(h)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(i)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 9 of the Plan.
(j)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(k)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
RESOLUTE FOREST PRODUCTS INC.
.




By:                                                              
Name:
Title:    

5

